Case: 21-50062      Document: 00516059746         Page: 1    Date Filed: 10/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 19, 2021
                                  No. 21-50062
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alejandro Tapia-Rojas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:20-CR-2165-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Alejandro Tapia-Rojas appeals the sentence imposed following his
   guilty plea conviction of illegal reentry, arguing only that the enhancement of
   his sentence pursuant to 8 U.S.C. § 1326(b)(1) is unconstitutional because
   the fact of a prior conviction must be charged and proved to a jury beyond a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50062       Document: 00516059746          Page: 2   Date Filed: 10/19/2021




                                     No. 21-50062


   reasonable doubt. He acknowledges that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve the issue for further review. The Government has moved for
   summary affirmance or, in the alternative, for an extension of time to file a
   brief.
            Almendarez-Torres held that a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury for
   purposes of a statutory sentencing enhancement. Almendarez-Torres, 523
   U.S. at 226-28, 235. We have concluded that subsequent Supreme Court
   decisions did not overrule Almendarez-Torres. See, e.g., United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007).             Accordingly, Tapia-Rojas’s
   concession of foreclosure is correct, and summary affirmance is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the district court’s judgment is AFFIRMED.




                                          2